               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LONNY LYSAK,                            :
                    Petitioner,         :
                                        :     1:18-cv-1899
      v.                                :
                                        :     Hon. John E. Jones III
MICHAEL CLARK, PA STATE                 :
ATTORNEY GENERAL,                       :
            Respondents.                :

                            MEMORANDUM

                            November 16, 2018

      On September 27, 2018, Petitioner Lonny Lysak (“Lysak”) filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1),

challenging his Judgment of Sentence entered in Court of Common Pleas of

Lackawanna County Criminal Case Numbers 15-cr-1226 and 15-cr-1234. (Doc.

1). Lysak’s sole claim is that his plea was involuntarily induced due to the

ineffective assistance of counsel. (Doc. 1, p. 5).

      On October 12, 2018, the Court directed Respondents to address the

timeliness of the petition. (Doc. 5). In their response, Respondents apprise the

Court that the filing of the petition is premature because Lysak has pending in the

Supreme Court of Pennsylvania a Petition for Allowance of Appeal. (Doc. 6; Doc.

6-1, pp. 21-23). Because the sole claim raised in Lysak’s petition is unexhausted,

the Court will dismiss the petition without prejudice.
I.    BACKGROUND

      Lysak filed the instant petition on September 27, 2018. (Doc. 1). He

currently has pending in the Supreme Court of Pennsylvania a Petition for

Allowance of Appeal of the denial of his Post Conviction Relief Act petition

concerning Court of Common Pleas of Lackawanna County Criminal Case

Numbers 15-cr-1226 and 15-cr-1234. (Doc. 6-1, pp. 21-23). In his petition, he

indicates that the Petition for Allowance of Appeal is pending and identifies the

issue contained in the petition as follows: “Did the PCRA Court err in dismissing

Appellant’s PCRA Petition as meritless where trial counsel was ineffective for

failure to investigate the merits of the case and prepare a defense which caused

Appellant to involuntarily Plead guilty?” (Doc. 1, p. 12).

II.   DISCUSSION

      A habeas petition may be brought by a prisoner who seeks to challenge

either the fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S. 475,

494 (1973); Tedford v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “An application

for a writ of habeas corpus on behalf of a person in custody pursuant to the

judgment of a State court shall not be granted unless it appears that— (A) the

applicant has exhausted the remedies available in the courts of the State; or (B) (i)

there is an absence of available State corrective process; or (ii) circumstances exist

                                          2
that render such process ineffective to protect the rights of the applicant.” 28

U.S.C. § 2254(b) (1). Thus, a state prisoner applying for a writ of habeas corpus in

federal court must first “exhaust[ ] the remedies available in the courts of the

State,” unless “there is an absence of available State corrective process[ ] or ...

circumstances exist that render such process ineffective....” See Rose v. Lundy,

455 U.S. 509, 515 (1982); Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997)

(finding that “Supreme Court precedent and the AEDPA mandate that prior to

determining the merits of [a] petition, [a court] must consider whether [petitioner]

is required to present [his or her] unexhausted claims to the [state's] courts”).

      A petitioner exhausts state remedies by presenting his federal constitutional

claims to each level of the state courts empowered to hear those claims, either on

direct appeal or in collateral post-conviction proceedings. See, e.g., O’Sullivan v.

Boerckel, 526 U.S. 838, 847 (1999) (“requiring state prisoners [in order to fully

exhaust their claims] to file petitions for discretionary review when that review is

part of the ordinary appellate review procedure in the State”); Lambert v.

Blackwell, 134 F.3d 506, 513 (3d Cir. 1997) (finding that a collateral attack in state

court is not required if the petitioner’s claim has been considered on direct appeal);

28 U.S.C. § 2254(c) (“An applicant shall not be deemed to have exhausted the

remedies available in the courts of the State, within the meaning of this section, if

                                           3
he has the right under the law of the State to raise, by any available procedure, the

question presented.”) Once a petitioner’s federal claims have been fairly presented

to the state’s highest court, the exhaustion requirement is satisfied. Castille v.

Peoples, 489 U.S. 346, 350 (1989); Picard v. Connor, 404 U.S. 270, 275 (1971).

The petitioner generally bears the burden to prove all facts establishing exhaustion.

Toulson v. Beyer, 987 F.2d 984, 987 (3d Cir.1993).

      Exhaustion is not, however, a jurisdictional requirement; rather, it is

designed to allow state courts the first opportunity to pass upon federal

constitutional claims, in furtherance of the policies of comity and federalism.

Granberry v. Greer, 481 U.S. 129, 131, 134–35 (1987); Rose, 455 U.S. at 516–18.

Exhaustion also has the practical effect of permitting development of a complete

factual record in state court, to aid the federal courts in their review. Rose, 455

U.S. at 519. Consequently, a district court may use its inherent power to dismiss,

sua sponte, a petition which concedes that the prisoner failed to exhaust his state

court remedies and which facially violates a bar to suit. Ray v. Kertes, 285 F.3d

287, 293 n. 5 (3d Cir. 2002). See also Sulaski v. Lindsay, CV-06-2482, 2007 WL

1031457, at *1 (M.D.Pa. March 29, 2007) (Rambo, J.) (relying on Ray for sua

sponte dismissal of an unexhausted § 2241 petition).




                                           4
       Here, Lysak concedes that he has not yet exhausted his state court remedies

with respect to the claim contained in his petition. This concession is confirmed by

the state court docket. As such, it is appropriate to dismiss the petition based on

failure to exhaust state court remedies prior to seeking federal review. The

dismissal will be without prejudice to his right to pursue federal habeas relief upon

complete exhaustion of his state court remedies.1

III.   CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

       “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should



1
  A stay of this matter is not appropriate under Rhines v Weber, 544 U.S. 269 (2005). Lysak only
includes one claim in his petition and that claim is currently awaiting review by the Supreme
Court of Pennsylvania. Consequently, he is not in danger of losing timely exhausted claims.
                                                  5
issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). Here, jurists of reason would not find the procedural disposition of this

case debatable. Accordingly, no COA will issue.

IV.   CONCLUSION

      For the reasons set forth above, the petition will be dismissed without

prejudice.

      An appropriate Order will issue.
